IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         HEARD AT JACKSON
                                                  July 2000 Session

           STATE OF TENNESSEE v. MICHAEL ANTHONY MADDOX

                            Appeal from the Circuit Court for Marshall County
                                No. 13879 William Charles Lee, Judge



                       No. M2000-00193-CCA-R3-CD - Filed September 22, 2000


The defendant appeals the sentencing decision of the Marshall County Circuit Court. The
defendant was convicted of two counts of sexual battery by an authority figure and sentenced to
concurrent four year terms on each count. He was convicted of two counts of aggravated sexual
battery and sentenced to concurrent twelve year terms on each count. Those sentences were run
consecutively to the sentences for aggravated battery, for an effective sentence of sixteen (16)
years. We affirm the judgment of the trial court.

              T.R.A.P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed.

CORNEL IA A. CLARK, SP . J., delivered the opinion of the court, in which DAVID H. WELLES, J.
and ALAN E. GLENN, J., joined.

Gary Howell, for the appellant, Michael Anthony Maddox.

Paul G. Summers, Attorney General & Reporter, David H. Findley, Assistant Attorney General,
William Michael McCown, District Attorney General, Weakley E. Barnard, Assistant District
Attorney General, for the appellee, State of Tennessee.

                                                         OPINION

         Defendant Michael Anthony Maddox was indicted for five counts of sexual battery by an
authority figure, a Class C felony, and three counts of aggravated sexual battery, a Class B
felony. The victim in each of the cases was his adopted daughter.1 A jury convicted the
defendant on all counts except one count of aggravated sexual battery, which was dismissed by
the trial court.

       The victim of the offenses was born December 6, 1985, and is the defendant=s adopted
daughter. She testified at trial that on certain days in 1998 and 1999 as indicated in the
indictments, while she was living at home with the defendant, he fondled her or caused her to

       1
           It is our policy no t to reveal the vic tim=s name.
fondle him.2 On various occasions the defendant fondled the victim=s breasts, touched her
vagina, rubbed his penis against her vagina, and/or ejaculated on or near her. The victim did not
resist or tell anyone because the defendant had previously threatened to kill her and her family.
The victim=s mother testified that the defendant, her husband, often made wild and irrational
accusations of infidelity against her. Those accusations were frequently coupled with threats to
kill her, the children, and himself. This type of irrational behavior continued for at least two (2)
years prior to the time the parties separated in January 1999. At the sentencing hearing Dr. John
W. Lancaster testified that the defendant suffered from Acognitive disorders and immaturity@.

        When an accused challenges the length, range or the manner of service of a sentence,
this court has a duty to conduct a de novo review of the sentence with a presumption that the
determinations made by the trial court are correct. Tenn. Code Ann. '40-35-401 (d). This
presumption is, however, Aconditioned upon the affirmative showing in the record that the trial
court considered the sentencing principles and all relevant facts and circumstances.@ State v.
Ashby, 823 S.W.2d 166, 169 (Tenn. 1991).

        In conducting a de novo review of a sentence, this court must consider (a) the evidence,
if any, received at the trial and the sentencing hearing; (b) the presentence report; (c) the
principles of sentencing and arguments as to sentencing alternatives; (d) the nature and
characteristics of the criminal conduct involved; (e) any statutory mitigating or enhancement
factors; (f) any statements that the defendant made on his own behalf; and (g) the potential or
lack of potential for rehabilitation or treatment. Tenn. Code Ann. ''40-35-102, -103, and -210;
See State v. Smith, 735 S.W.2d 859, 863 (Tenn. Crim. App. 1987).

        If our review reflects that the trial court followed the statutory sentencing procedure,
imposed a lawful sentence after having given due consideration and proper weight to the factors
and principles set out under the sentencing law, and made findings of fact adequately supported
by the record, then we may not modify this sentence even if we would have preferred a different
result. State v. Fletcher, 805 S.W.2d 785, 789 (Tenn. Crim. App. 1991).

        On October 13, 1999, the trial court conducted a sentencing hearing. At that time the
court merged the convictions on Counts I and II; and on Counts III, IV, and V. As a Range I
offender, the defendant was eligible for sentences of three (3) to six (6) years on the Class C
felonies and eight (8) to twelve (12) years on the Class B felonies. Tenn. Code Ann.
'40-35-111. The court ordered the defendant to serve concurrent four-year sentences on the
sexual battery charges and concurrent twelve-year sentences on the aggravated sexual battery
convictions, which were run consecutive to the other sentences. The total effective sentence was
sixteen (16) years.

         2
           The defendant testified at trial and denied all allegations made by the victim. Howev er, in his brief on a ppeal,
and for the limited issues presented, he concedes the pertinence of the facts as set forth.



                                                            -2-
        On appeal defendant does not question the sufficiency of the convicting evidence. He
also does not contest the court=s decision to run certain of the sentences consecutive to one
another. He contends only that improper consideration of enhancement and mitigating factors
resulted in the imposition of improper sentence lengths.

        In imposing sentence the trial court found two enhancement factors applicable to all the
convictions: (1) the defendant had a previous history of criminal convictions or behavior; and (2)
the defendant had a history of failure to abide by the conditions of a sentence involving release
into the community. Tenn. Code Ann. '40-35-114(1), (8). Both factors were properly applied.
Although defendant had not previously been convicted of felony offenses, he did have
convictions for at least two misdemeanor offenses. Additionally, the victim testified that the
defendant had been sexually abusing her for many years prior to the time he was indicted for
these specific offenses. Second, information contained in the presentence report revealed that
the defendant was on bond awaiting trial in the instant case when he committed and was
convicted of the misdemeanor offenses. However, the trial court did not place much weight on
this factor.

       The defendant does not take issue with the application of these enhancement factors.

         The trial court applied an additional enhancement factor to the sexual battery convictions,
finding that the victim, thirteen (13) years old at the time, was particularly vulnerable because of
her age. Tenn. Code Ann. '40-35-114(4). The defendant challenges the applicability of this
factor to those convictions, contending that age is an essential element of the offenses in this
case. We agree. Although a court may apply factor (4) even when age is an essential element, if
the record demonstrates that the victim was incapable of resisting, summoning help, or
testifying, see State v. Walton, 958 S.W.2d 724, 729 (Tenn. 1997), the record in this case does
not support the duplicative effect of that application.

        The trial court also applied an additional enhancement factor to the aggravated sexual
battery convictions, finding that the defendant, the victim=s stepfather, abused a position of trust.
Tenn. Code Ann. '40-35-114(15). This factor is, in fact, most typically applied to parents of a
minor victim, and has been properly applied in this case. See State v. Kissinger, 922 S.W.2d
482, 488 (Tenn. 1996).

        The defendant contends that the trial court should have found the existence of a
mitigating factor, that the defendant=s criminal conduct neither caused nor threatened serious
bodily injury. Tenn. Code Ann. '40-35-113(1). The defendant cites no authority, but contends
that Ait is doubtful@ that the legislature intended to include mental or emotional anguish of a
young victim in the definition of Aserious bodily injury@. However, this court has previously
held that psychological injuries resulting from this type of conduct do negate the applicability of
this mitigating factor. See State v. Smith, 910 S.W.2d 457, 461 (Tenn. Crim. App. 1995); State

                                                -3-
v. Johnson, No. 02C01-9604-CC-00127 (Tenn. Crim. App., Jackson, Dec. 3, 1997). The
defendant has not overcome the presumptive correctness of the trial court=s election not to apply
mitigating factor (1).

        The defendant also challenges the trial court=s failure to find the existence of mitigating
factor (8), that the defendant was suffering from a mental or physical condition that significantly
reduced his culpability for the offense. Tenn. Code Ann. '40-35-113(8). However, the
testimony does not support the existence of this factor. Defendant relies on the testimony of his
wife and daughter, and a statement made by a psychosexual counselor, that he was somewhat
paranoid or irrational. There is no testimony in the record that this defendant suffered from a
diagnosed mental condition that reduces culpability. The court was within its discretion in
declining to apply this mitigating factor.

        Since the trial court misapplied an enhancement factor, the imposed sentence is not
entitled to a presumption of correctness. However, a finding that an enhancement factor was
erroneously applied does not necessarily equate to a reduction in sentence. State v. Lavender,
967 S.W.2d 803, 809 (Tenn. 1998). We conclude in our de novo review that the sentences
imposed were appropriate.

       The judgment of the trial court is affirmed.



                                                      ____________________________________
                                                      CORNELIA A. CLARK, SPECIAL JUDGE




                                               -4-